Exhibit 10.11.2

 

Portions of this exhibit marked [*] are requested to be treated confidentially.

 

SECOND AMENDMENT TO LICENSE AGREEMENT

 

This SECOND AMENDMENT TO LICENSE AGREEMENT (this “Second Amendment”) is made and
entered into as of this 27th day of November, 2018 (“Effective Date”) by and
between Athenex, Inc., formerly known as Kinex Pharmaceuticals, Inc., a
corporation organized and existing under the laws of the state of Delaware, USA,
with a principal place of business at 1001 Main Street, Suite 600, Buffalo, New
York 14203 (“Athenex” or “Kinex”), and PharmaEssentia Corp., a publicly traded
company organized and existing under the laws of Taiwan with a principal place
of business at 13F., No. 3 YuanQu Street, Nankang District,Taipei115, Taiwan
(“PharmaEssentia”).

 

WITNESSETH:

 

WHEREAS, Athenex and PharmaEssentia entered into a License Agreement on December
16, 2013 for the license by Athenex to PharmaEssentia of rights in Oraxol and
Oratecan, which agreement was subsequently amended by a First Amendment to
License Agreement on December 23, 2016 (collectively, the “License”);

 

WHEREAS, Athenex and PharmaEssentia wish to amend the terms of the License to
add the rights to Athenex’s Oradoxel and to make other amendments;

 

NOW, THEREFORE,  

 

 

1.

All capitalized terms used in this Second Amendment and not defined herein shall
have the meaning given to them in the License.  Except as amended by this Second
Amendment, the License shall continue in full force and effect.

 

 

2.

Section 1.42 of the License is amended and restated in its entirety as follows:

 

“1.42 ‘Licensed Product(s)’ means Oraxol, Oratecan and Oradoxel for use in the
Territory.”

 

 

3.

A new Section 1.46.5 shall be added immediately after Section 1.46, as follows:

 

“1.46.5 ‘Oradoxel’ means any oral dosage, chemotherapy drug that contains the
Compound and Docetaxel as active pharmaceutical ingredients.”

 

 

4.

Section 3.2(a) of the License is amended and restated in its entirety as
follows:

 

“3.2(a) General.  PharmaEssentia shall be responsible for and shall itself, or
through its Affiliates or Third Parties, conduct Development and
Commercialization in the Territory in the Field during the term of this
Agreement. Within 60 days after the Effective Date, PharmaEssentia shall prepare
a draft plan and budget (in English) for Development and Commercialization in
each of the countries within the Territory and submit such draft plan to the
Steering Committee (as defined in Section 3.4) which will agree on and oversee
the plan for Development and Commercialization (the “Development Plan”) during
the term of this Agreement. If PharmaEssentia fails to (i) file an IND with the
Taiwan Regulatory Authority within six months after Kinex provides it with the
IND that Kinex has filed with the United States Regulatory Authority, (ii)
assuming that a 505b2 strategy is allowed by Taiwan FDA, enrollment of at least
forty (40) patients for the Oraxol program within eighteen (18) months after IND
is allowed by the Taiwan FDA, (iii) assuming that a 505b2 strategy is allowed,
enrollment of at least forty (40) patients for the Oratecan program within 18
months after the IND for Oratecan is allowed

--------------------------------------------------------------------------------

by the Taiwan FDA, (iv) file an IND application to Drug Administration Of
Vietnam for the Oraxol program by December 31, 2019, and (v) file an application
for a Free Sale Certificate within three (3) months after the approval of an NDA
for each Licensed Product, all rights and licenses under this Agreement shall
immediately terminate, provided, however, Kinex shall grant a six month
extension on any of the foregoing timelines at the reasonable written request of
PharmaEssentia prior to any termination of this Agreement.

 

 

5.

Section 3.2(c)(i) and (ii) of the License is amended and restated in its
entirety as follows:

 

“(i)      conduct all Clinical Studies in the Territory for Oraxol, Oratecan and
Oradoxel in support of the clinical strategy under the Development Plan; and

 

(ii)      participate in the Phase III Studies for Oraxol, Oratecan and Oradoxel
in such a manner in conjunction with Kinex which will support PharmaEssentia’s
application for a Regulatory Approval of Licensed Product in each of the
countries within the Territory.”

 

 

6.

Section 3.2(k) of the License is amended and restated in its entirety as
follows:

 

“(k) Supply of Licensed Product.  Kinex shall supply PharmaEssentia free of
charge, in accordance with regulatory requirements and as requested in writing
by PharmaEssentia, the Licensed Products that are sufficient for the Clinical
Studies (up to 80 patients) in the Territory, except for Oradoxel. For Oradoxel,
Kinex shall supply PharmaEssentia, in accordance with regulatory requirements
and as requested in writing by PharmaEssentia, Oradoxel sufficient for Clinical
Trials in the Territory and PharmaEssentia shall be responsible to Kinex for the
reasonable cost and expense of such supply.”

 

 

7.

Section 4.1(a) – (e) of the License is amended and restated in its entirety as
follows:

 

(a)

Effective Date

US$50,000

(b)

Initiation anywhere in the Territory of 505b2 strategy registration studies or
one Phase III Clinical Study for the regular NDA approval process for any
Licensed Product

US$0.5M

(c)

Initiation of first Clinical Study of Oradoxel in any country in the Territory

US$[*]

(d)

Initiation of a Phase III Clinical Study of Oradoxel in any country in the
Territory US$[*]

US$[*]

(e)

Filing of an NDA for the Regulatory Approval for Oradoxel in any country in the
Territory

US$[*]

(f)

Filing of an NDA for the Regulatory Approval for Oradoxel in any country in the
Territory

US$[*]

(g)

Filing of an NDA for the Regulatory Approval for Oratecan in any country in the
Territory

US$[*]

(h)

Regulatory Approval of Oradoxel in Taiwan

US$[*]

(i)

Regulatory Approval of Oradoxel in Singapore

US$[*]

(j)

Regulatory Approval of any Licensed Products in the Territory

US$[*]

 

[*]

Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

 

8.

In consideration for this Second Amendment, Pharma Essentia shall pay to Athenex
US$2.0M on or before December 15, 2018.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Athenex and PharmaEssentia have executed this First
Amendment as of the date first set forth above.

 

ATHENEX, INC.

 

PHARMAESSENTIA CORP

/s/ Johnson Lau

 

/s/ Chingleou Teng

By:

 

Johnson Lau

 

By:

 

Chingleou Teng

Date:

 

Chief Executive Officer

 

Date:

 

Chairperson

 

[*]

Confidential treatment requested; certain information omitted and filed
separately with the SEC.